Siu Nam Wong Pun v Che-Kwok Pun (2014 NY Slip Op 05017)
Siu Nam Wong Pun v Che-Kwok Pun
2014 NY Slip Op 05017
Decided on July 3, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 3, 2014Gonzalez, P.J., Acosta, DeGrasse, Freedman, JJ.


12944 305736/07

[*1] Siu Nam Wong Pun, Plaintiff-Respondent,
vChe-Kwok Pun, Defendant-Appellant.
Kevin Kerveng Tung, P.C., Flushing (Kenji Fukuda of counsel), for appellant.
Che-Kwok Pun, appellant pro se.
Order, Supreme Court, New York County (Ellen Gesmer, J.), entered on or about June 28, 2013, which denied defendant's motion to dismiss the complaint for lack of personal jurisdiction, unanimously affirmed, without costs.
In this action for divorce, defendant husband waived the defense of lack of personal jurisdiction by failing to move to dismiss the complaint on that ground within 60 days after serving his answer (see CPLR 3211[a][8], [e]; Wiebusch v Bethany Mem. Reform Church, 9 AD3d 315 [1st Dept 2004]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 3, 2014
DEPUTY CLERK